Citation Nr: 1604971	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel  



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1987 to November 1987 and on active duty from November 1988 to April 1994.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the Veteran requested a hearing before the Board, which was scheduled for October 2010.  The Veteran failed, however, to report for that hearing.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board also recognizes that in June 2010 the Veteran spoke with a decision review officer at the RO and expressed his desire to withdraw his appeal.  The RO instructed the Veteran to provide a statement in writing in order to properly withdraw his appeal, and the Veteran received an August 2010 request for a written withdrawal, but no such documentation is present in the claims file.  Accordingly, the Board must proceed with adjudication of the Veteran's claim.  See 38 C.F.R. 
§ 20.204(b) (2015) (except when made on the record at a hearing, appeal withdrawals must be in writing).

This case was previously remanded in July 2012 and January 2015, and an opinion was obtained from the Veterans Health Administration (VHA) in August 2014.  The matter now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDING OF FACT

The Veteran's obstructive sleep apnea did not have its onset in service, is not otherwise related to service, and is not shown to have been caused or aggravated by his service-connected sinusitis or lithium treatments for his service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.6(a), 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2008 and May 2008 letters, sent prior to the initial unfavorable decision issued in August 2008, and a June 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the June 2009 letter was issued after the initial August 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2009 letter was issued, the Veteran's claim was readjudicated in the August 2009, April 2010, January 2013, and August 2015 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In the instant case, the Veteran's available service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board observes that the Veteran's service treatment records from his period of ACDTURA have been determined to be unavailable.  Specifically, as dealinated in an April 2010 Memorandum, the AOJ attempted to obtain the records from all available sources, but received a negative response in January 2010.  The AOJ determined that all efforts to obtain such records have been exhausted and, as such, the records are unavailable.  The Veteran was advised of the unavailability of  such records in a March 2010 letter and was requested to submit any records in his possession; however, he has not done so.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded a VA examinations in December 2008 and November 2012 and opinions were obtained in August 2014, May 2015, and August 2015 with respect to the issues decided herein.  While the Board previously determined that the opinion rendered at the December 2008 VA examination is inadequate to decide the claim, the Board finds that the remaining VA examination and opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Finally, the Board finds that there was substantial compliance with the July 2012 and January 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In July 2012, the case was remanded in order to provide the Veteran with an opportunity to identify any outstanding VA or non-VA treatment records and, thereafter, obtain them, and afford the Veteran a VA examination so as to determine the nature and etiology of his sleep apnea.  Thereafter, in a July 2012 letter, the Veteran was requested to identify any outstanding records.  While he did not do so, the AOJ obtained updated VA treatment records.  Additionally, he was afforded a VA examination in November 2012 conducted by an otolaryngologist.  

In January 2015, the case was again remanded in order to provide the Veteran with an opportunity to identify any outstanding VA or non-VA treatment records, to include those addressing his treatment with Lithium, and, thereafter, obtain them, and obtain VA opinions addressing whether his Lithium use caused weight gain and, thereafter, whether sleep apnea was secondary to such Lithium treatment.  Thereafter, in a January 2015 letter, the Veteran was requested to identify any outstanding records, to include those pertaining to his treatment with Lithium.  While he did not do so, the AOJ obtained updated VA treatment records.  Subsequently, opinions from a psychiatrist addressing the former inquiry was obtained in May 2015 and from an otolaryngologist addressing the latter inquiry was obtained in August 2015.  

Accordingly, the Board finds that there has been substantial compliance with the Board's July 2012 and January 2015 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, obstructive sleep apnea is not considered a chronic disease and, therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  As the Veteran's VA medical treatment records reflect a current diagnosis of sleep apnea, the issue is whether such disorder is related to his military service or a service-connected disability.

With regard to direct service connection, the Board again notes that the AOJ exhausted all efforts to locate the Veteran's service treatment records from his period of ACDTURA from June 1987 to November 1987.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's available service treatment records from his period of active duty from November 1988 to April 1994 are silent for any complaints, treatment, or diagnoses referable to sleep apnea.  Rather, in Reports of Medical History dated in October 1988 and April 1994, the Veteran denied frequent trouble sleeping.  Furthermore, as noted by the November 2012 VA examiner, the Veteran was not diagnosed until 2001.  Additionally, after interviewing and examining the Veteran, and reviewing his records, the examiner opined that there was no evidence that his sleep apnea was diagnosed while he was in service.  Rather, the diagnosis of sleep apnea was made substantially later.  Furthermore, in an August 2014 VHA opinion, an otolaryngologist opined that the Veteran's sleep apnea did not begin in or is a result of his military service.  Rather, it appears that such was diagnosed in 2001 and CPAP was begun at that time, and records provided prior to such time period did not indicate complaints with sleep apnea.

The Board accords great probative weight to the November 2012 and August 2014 VA opinions as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

With regard to the Veteran's claim for service connection on a secondary basis, he alleges that his service-connected sinusitis or lithium treatments for his service-connected major depressive disorder caused or aggravated his sleep apnea.

Pertaining to the Veteran's sinusitis, the November 2012 VA examination shows that the Veteran had surgical procedures in 2008 and 2010 to relieve the symptoms of his severe sleep apnea.  The examination showed septal midline with no evidence of nasal septal deviation.  The examiner indicated that the turbinates appeared to be reduced - not swollen or obstructing.  The Veteran's nasal airway was widely open.  There was a yellowish crusting in both nasal passages in the middle meatus region indicating chronic sinusitis.  Also, there was mild tenderness to pressure over both maxillary sinuses.  The Veteran showed no evidence of deviated nasal septum, turbinate hypertrophy, or nasal blockage.  

The examiner opined that the Veteran's obstructive sleep apnea is a separate condition from his chronic sinusitis.  The examiner stated "since there is no nasal airway blockage and other areas of potential airway obstruction were already addressed unsuccessfully with the operation, I do not see how chronic sinusitis can be aggravating the Veteran's obstructive sleep apnea." 

In response to the November 2012 VA examination report, in August 2014, the Board requested a medical expert opinion by an ear, nose, and throat specialist clarifying the relationship between the Veteran's service-connected sinusitis and obstructive sleep apnea.  In an August 2014 medical opinion, the reviewing physician stated "I do not believe mild septal deviation which is noted in some (but not all) records is related to his [obstructive sleep apnea]. Turbinate enlargement may rarely aggravate [obstructive sleep apnea] but will not cause it.  It can make use of CPAP more difficult, but in this case, turbinate reduction surgery was performed and it does not appear it had any effect on his [obstructive sleep apnea] further indicating that the turbinate hypertrophy is not a significant factor in this case."  The August 2014 VA examiner also explicitly that "I do not believe that the patient's chronic sinusitis is a causative factor for his obstructive sleep apnea.  I do not believe the chronic sinusitis is a significant cause of difficulty breathing through his nose when the Veteran lies down."  The examiner also determined that the Veteran's obstructive sleep apnea was not aggravated by his chronic sinusitis. 

In the August 2014 request for an expert medical opinion, the Board also noted that the Veteran reported that he weighed 130 pounds in service and that he was now shown to weigh over 350 pounds.  The Board noted that there is evidence of record that the Veteran's sleep apnea is likely exacerbated due to the amount of soft tissue present secondary to obesity.  The Veteran noted that he takes lithium for his major depressive disorder and that the medication makes him feel chronically hungry.  See April 2008 VA Medical Treatment Note. 

In the August 2014 VHA opinion, the medical examiner also indicated that the issue of weight is very significant in this case.  The examiner noted that the Veteran has gained significant weight and while obstructive sleep apnea is multifactorial in cause, obesity is a very significant factor.  The examiner stated "I believe the patients [sic] dramatic weight gain since discharge is the biggest factor to his development of [obstructive sleep apnea]."
 
In this regard, the Veteran's treatment records show that he has been taking lithium to treat his service-connected major depressive disorder.  In light of the August 2014 opinion, the Board remanded the case to obtain VA opinions addressing whether his Lithium use caused weight gain and, thereafter, whether sleep apnea was secondary to such Lithium treatment.  In a May 2015 VA medical opinion, the examiner indicated that, according to Janaicak et. al. (Principles and Practice of Psychopharmacotherapy), the average patient taking lithium gains about 9 pounds although some gain more, and about 25 percent do not gain any weight.  With regard to the Veteran's use of lithium, the physician found that the Veteran started lithium in February 2008 and self-discontinued some time prior to June 2008.  He then resumed lithium in April 2011 and stopped in April 2014.  There was no indication that the Veteran took lithium prior to 2008.

The physician further noted that the Veteran has documented many weights starting in October 2000 when he weighed 244 pounds.  The documented weights do not always match up with start and stop dates of lithium and his weight tends to fluctuate up and down over time.  However, prior to lithium ever being started, the Veteran's weight was 337.7 pounds in June 2007.  His weight then got as low as 287 pounds in December 2007 and then went back up to 331 pounds in April 2008 when he was taking lithium.  His weight in April 2011 prior to taking lithium the second time was 331 pounds.  The Veteran's weight got as high as 363 pounds (March 2012) and as low as 301 pounds (September 2013) while he was still taking lithium.  He stopped lithium in April 2014 and weighed 337 pounds. His most recent weight is 315 pounds.  The examiner noted that, "[w]hat this points out is a lack of correlation between taking lithium and his weight.  He weighed as much as 337 pounds prior to ever taking lithium and currently weighs less than that.  His weight got as high as 363 pounds when taking lithium but also as low as 304."  Given that the examiner found no correlation between the Veteran's lithium use and weight gain and that at the time of the opinion, the Veteran's weight was less that it was at his heaviest prior to ever taking lithium, the physician opined that it was less likely than that the Veteran's lithium use caused his weight gain. 

In sum, the May 2015 VA examiner opined that it was less likely than not that the Veteran's use of lithium aggravated his obstructive sleep apnea because the Veteran's weight fluctuations were not related to his consumption of lithium.  

Thereafter, in an August 2015 addendum opinion, an otolaryngologist reviewed the record and offered an opinion that, given that the Veteran's weight fluctuations did not seem to be related to his Lithium usage, such did not aggravated his obstructive sleep apnea.

Consequently, based on the foregoing opinions, the Board finds that the Veteran's sleep apnea was not caused or aggravated by his service-connected sinusitis or the lithium treatments for his service-connected major depressive disorder.  In this regard, the Board accords great probative weight to the November 2012, August 2014, May 2015, and August 2015 VA opinions as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Furthermore, while the Veteran may believe that his obstructive sleep apnea is related to his military service and/or service-connected disabilities, he has not provided any sufficiently probative evidence to support his claim of secondary service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the medical etiology is complex, and the Board finds that the Veteran's opinion as to etiology of his obstructive sleep apnea does not create the requisite nexus needed for direct or secondary service connection. See Jandreau, 492 F.3d at 1376-77.  Specifically, the question of causation and aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In summary, the Board finds that the Veteran's obstructive sleep apnea did not have its onset in service, is not otherwise related to service, and is not shown to have been caused or aggravated by his service-connected sinusitis or lithium treatments for his service-connected major depressive disorder.  Accordingly, service connection for obstructive sleep apnea is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for obstructive sleep apnea is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


